Citation Nr: 9907387	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical spine and upper back and a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1965.  In a March 1994 rating action the Department of 
Veterans Affairs (VA) Regional Office St. Paul, Minnesota, 
denied entitlement to service connection for degenerative 
changes of the cervical spine and upper back.  In an October 
1994 rating action service connection was denied for a low 
back disability.  The veteran appealed from those decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  During service the veteran sustained various injuries 
including an injury to his neck that was diagnosed as a mild 
strain.  His service medical records reflect no reference to 
a back injury or disability.  

3.  When the veteran was examined by the VA in May 1965 the 
complaints and findings were related to the veteran's knees 
and right hip.  There was no reference to a cervical spine or 
back disability.  

4.  Cervical spine and back disabilities, including 
degenerative arthritis and degenerative disc disease of the 
cervical spine were initially medically reported many years 
following the veteran's separation from service. 

5.  There is no medical evidence of record establishing that 
the veteran's cervical spine and back disabilities were 
either present during service, or 6.  No medical opinion of record relates his current back and 
neck disabilities to service, or any incident which occurred 
during service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for degenerative changes of the cervical 
spine and upper back and a low back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
well-grounded claims; his appeal must fail and there is no 
duty to assist him further in the development of the claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  For the reasons set forth below, the Board finds that 
the claims are not well grounded.  

The veteran's service medical records reflect that he was 
injured on board his ship in October 1950 when the ship 
struck a mine and sank near Korea.  The veteran was thrown 
into the air and landed on a 3-inch gun injuring his jaw, 
knees and right ankle.  X-ray studies showed a fracture of 
the right mandible.  The injuries to his knees were described 
as bruises.

The veteran's service medical records further reflect that he 
was involved in an automobile accident in November 1961 when 
another driver struck the rear of his car.  He was all right 
immediately after the accident but later complained of neck 
and left chest pain.  Physical examination showed slight pain 
and tenderness when turning his head to the left.  There was 
no point tenderness and no limitation of range of motion.  
The impression was mild strain.  In January 1964 he was 
involved in another automobile accident when his car rolled 
over.  He struck his head and leg.  A mild headache and mild 
contusion of the left leg were reported.  When he was 
examined for separation from service in February 1965 
clinical evaluation of the spine was reported to be normal.  
His service medical records do not reflect any reference to a 
back condition.

When the veteran was examined by the VA in May 1965 he 
indicated that he had been aboard a mine sweeper that had 
been blown up and sunk in 1950.  He reported that the only 
residuals were some stiffness in both knees and his right hip 
if he was on his feet for a prolonged period.  It was 
indicated that the knees were normal in appearance and that 
there was no significant limitation of motion of the spine or 
extremities.  The diagnoses included old injuries of the knee 
joints and right hip.  

By rating action dated in July 1965 service connection was 
established for residuals of a concussion and residuals of 
the injuries of the knee joints and right hip, rated 
noncompensable.

In August 1993 the veteran submitted a claim for service 
connection for conditions including upper back and neck 
disabilities.  He maintained that the conditions were adjunct 
to the injuries sustained in service in October 1950.

The regional office thereafter received reports from several 
private physicians and chiropractors.  In a November 1992 
statement, Jerrol Noller, M.D., referred to a midback 
condition.  A December 1992 statement by Gregg N. Dyste, 
M.D., reflected that he had seen the veteran during that 
month for a complaint of left arm pain and numbness.  An 
impression was made of cervical spondylosis by history.  
Another December 1992 statement by Dr. Dyste reflected that 
the veteran had degenerative disc disease of the cervical 
spine.  A medical history taken in April 1993 referred to 
chronic back pain since 1976.  

The veteran was hospitalized at a VA medical center in August 
1994 for low back pain.  Surgery was performed including a 
lumbar hemilaminectomy and microdiskectomy.  

A report by the Bass River Chiropractic Clinic in December 
1994 reflected that the veteran was seen in 1987 for upper 
back pain.

A VA MRI of the neck dated in January 1995 reflected mild 
diffuse degenerative disc disease at all levels.  VA 
outpatient treatment records dated in March 1995 reflect an 
assessment of cervical spondylosis.

A March 1995 statement by Andrew Kollar III, D.C., reflects 
that he had treated the veteran from May to July 1994 for 
left sciatic radiculopathy.  

A report by the Mercy Hospital reflects that the veteran was 
seen in October 1995 for chest and low back pain.  A VA MRI 
of the lumbar spine in October 1995 reflected findings 
suggestive of a small disc herniation on the right at L4-L5.  
The veteran was hospitalized at a VA medical center in 
November 1995 and a right L4-L5 hemilaminectomy and 
microdiskectomy and foraminotomy of the right L4 and L5 nerve 
roots were performed.

The veteran has maintained that his cervical spine and back 
disabilities resulted from the injury sustained in service in 
October 1950.  However, a well-grounded claim requires more 
than a mere assertion; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well grounded there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, 
the veteran has not submitted any medical opinion or other 
evidence which would tend to establish that his cervical 
spine and back disabilities either developed coincident with 
his military service or, the claims are not 
well grounded they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

Although the Board has considered and disposed of the 
veteran's claims on a ground different from that of the 
regional office; that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue, of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA Office of General Counsel Precedent Opinion 
O.G.C. PREC. OP. 16-92 57 Fed. Reg. 49, 747 (1992).  To 
submit well-grounded claims, the veteran would need to offer 
competent evidence, such as a medical opinion, that the 
cervical spine and back disabilities either began during 
service or, 
ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine and upper back and a low back disability 
is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


